ACCEPTED
                                                                                                       04-14-00772-CR
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                                                                 6/29/2015 11:29:28 AM
                                                                                                        KEITH HOTTLE
                                                                                                                CLERK


                                        NO. O4-14-00772-CR
                                                                                      FILED IN
                                                                               4th COURT OF APPEALS
                                    JONATHAN JOSE GUILLEN                       SAN ANTONIO, TEXAS
                                                                               6/29/2015 11:29:28 AM
                                                      VS.                          KEITH E. HOTTLE
                                                                                        Clerk

                                       THE STATE OF TEXAS


                                   IN THE COURT OF APPEALS

                             FOURTH SUPREME JUDICIAL DISTRICT
                                      SAN ANTONIO, TEXAS


                       MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUDGE OF SAID COURT
         COMES NOW the Appellant JONATHAN JOSE GUILLEN, by and through his
undersigned attorney, and respectfully requests that this Honorable Court allow him an

extension of time for a period of forty—ﬁve (45) days in which to ﬁle the Appellant's brief.

The Appellant makes this         request under 38.6(d) of the Texas Rules of Appellate

Procedure, and shows the following in support of said motion:

                                                       I


         The    clerk’s record in this cause   was    electronically ﬁled   on November 25, 2014.

The Court Reporter’s record was         electronically ﬁled    on April 28, 2015. Appe1lant’s brief

is   due no   later   than June 29, 2015. This   is   Appellant’s second motion for extension of
time.

                                                         II



             The Appellant is        currently in custody.    He was charged with the offense of murder

in the 186th Judicial District Court in cause            No. 2013CR2647 and was assessed ninety-

nine (99) years            at   TDCJ on October   14, 2014.    Counsel was infonned the brief was due

on May 28, 2015. The record contains fourteen (14) volumes of testimony and                     legal


documents.

                                                         III


             This   is   the second extension requested       by the Appellant. The request   for   more

time    is   being       made not for the purposes of delay but rather so that justice may be done.

             WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully requests
that this Court grant             an extension of forty-ﬁve (45) days for the Appellant   to ﬁle his Brief


in this cause.


                                                      Respectfully submitted,

                                                       CAMPION & CAMPION
                                                                      <1




                                                      ALEX J. so
                                                       State   Bar
                                                                       AR1Z3;/
                                                                     0.177 350    /
                                                      222 E. Main Plaza
                                                      San Antonio, Texas 78205
                                                      Telephone No. 210/227-5161
                                                      Telecopier No. 210/229-1243
                                                      alex'oss   ahoo.com
                                                      cind    cam ionlawﬁ1m.com
                                   CERTIFICATE OF SERVICE


      This   is   to certify that a true   and correct copy of the foregoing Motion For

Extension of Time      To   File Brief has   on   this   29th day of June, 2015, been delivered to the

Bexar County      District Attorney's Office,       San Antoni



                                                  ,ALEX
                                                           //V’



                                                                        »7       ﬂV
                                                                       sﬂ(ARFF
                                                                                 /
                                                                  J.
THE STATE OF TEXAS
COUNTY OF BEXAR
       BEFORE ME, the undersigned authority, on this day personally appeared ALEX J.
SCHARFF and after being duly sworn did depose and state:
       "My name is ALEX J. SCHARFF.             I   am familiar with the foregoing Motion For
Extension   Of Time To File Brief.    I   have read the foregoing document      to   which this




                                                     ~
affidavit is attached   and believe the allegations contained therein are true and         correct."
                                 4
       WITNESS my signature this L          6       day of June, 2015.




                                            /ALEX J.
       SUBSCRIBED AND SWORN to before me on this                       92   day oflune, 2015.



                                                    @é0t$[4¢           /3/(Q/1/i/L73 3 U: u,
               °'"°V MERRVMW                  Notary           and for
                                                        Publie/.( in                -/
             My commission Expires
               fgmuayy 14_ 2013               the State Of Texas
                                              My commission expires:            '
                                                                                     /'4   — /   5
                                     CERTIFICATE OF CONFERENCE
                                      gag
                         on              day of June, 2015, I spoke to Bexar County District
              .                 .                                                     .   .


      I   certify that        this


Attorney, and advised         me that he is not opposed to any extensions of time sought by

Appellant.




                                                ’AL“Ex/§sCH?zfu7/